         Case 5:15-cv-00208-BSM Document 86 Filed 10/11/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

TINA JIMERSON                                                                 PETITIONER
ADC #704449

v.                           CASE NO. 5:15-CV-00208 BSM

WENDY KELLEY, Director
Arkansas Department of Correction                                           RESPONDENT

                                          ORDER

       The State’s motion for a stay pending its appeal [Doc. No. 80] is denied. “While a

decision ordering the release of a prisoner is under review, the prisoner must—unless the

court or judge rendering the decision, or the court of appeals, or the Supreme Court, or a

judge or justice of either court orders otherwise—be released on personal recognizance, with

or without surety.” Fed. R. App. P. 23(c) (emphasis added). Moreover, the Hilton v.

Braunskill, 481 U.S. 770, 776 (1987), factors lean against issuing a stay: (1) whether the stay

applicant has made a strong showing that he is likely to succeed on the merits; (2) whether

the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

substantially injure the other parties interested in the proceeding; and (4) where the public

interest lies. The reasoning given in the September 30, 2018 order [Doc. No. 78] has not

changed. The State’s motion for a stay is therefore denied. Moreover, the State is advised

that, pursuant to the September 30, 2018 order [Doc. No. 78], it is not prevented from

bringing new charges against Jimerson beyond the thirty-day deadline for her release.
 Case 5:15-cv-00208-BSM Document 86 Filed 10/11/18 Page 2 of 2



IT IS SO ORDERED this 11th day of October 2018.



                                      _________________________________
                                       UNITED STATES DISTRICT JUDGE




                                 2
